Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 11 of
                                                               of 15
                                                                  15



                                                                        FILED IN CHAMBERS
                                                                           U.S.D.C. ROME


                  IN THE UNITED STATES DISTRICT COURT Date:
                                                                       Nov 16 2020
                                                            __________________________
                                                      JAMES N. HATTEN, Clerk
                 FOR THE NORTHERN DISTRICT OF GEORGIA By: ____________________________
                                                           s/Kari Butler

                           ATLANTA DIVISION                       Deputy Clerk



RICKY R. FRANKLIN,

        Plaintiff pro se,                   CIVIL ACTION FILE

   v.                                       NO. 1:20-CV-1410-MLB-WEJ


CENLAR FSB doing business as
Central Loan Administration and
Reporting (Cenlar), and Carrington
Mortgage Services, LLC,

        Defendants.


              NON-FINAL REPORT AND RECOMMENDATION

        This matter is before the Court on defendant Carrington Mortgage Services,

LLC’s (“Carrington”) Motion to Dismiss [44]. 1 For the reasons set forth below,

the undersigned RECOMMENDS that Carrington’s Motion be GRANTED.




        1
         On July 6, 2020, Cenlar filed a Motion to Dismiss [21]. After briefing by
both parties, the undersigned recommended that the Motion be granted in part and
that plaintiff’s FDCPA and FCRA claims against Cenlar be dismissed. (See R. &
R. of Aug. 26, 2020 [32].)
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 22 of
                                                               of 15
                                                                  15




I.    THE SECOND AMENDED COMPLAINT

      On March 30, 2020, plaintiff filed the initial Complaint [1], which he

amended once as of right [13] and amended again on August 26, 2020 with the

Court’s permission via the Second Amended Complaint [34].             The Second

Amended Complaint generally alleges that this action is for “actual, statutory, and

punitive damages arising out of and relating to the conduct of [Cenlar and

Carrington] . . . in negligently, knowingly/willfully violating the [Fair Debt

Collections Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., Telephone

Consumer Protection Act, 47 U.S.C. 227 et seq., the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq., and the Truth in Lending Act (“TILA”), 15

U.S.C. § 1641 et seq.]” (Second Am. Compl. ¶ 1.)

      In describing the nature of this action, the Second Amended Complaint

states that “Plaintiff contends that the Defendants have violated such laws by

repeatedly harassing Plaintiff in attempts to collect an alleged debt.” (Second Am.

Compl. ¶ 3.) Plaintiff also makes conclusory allegations that defendants “are debt

collectors within the meaning of the FDCPA,” that “debt collection is part of

[their] ordinary business practice,” that they “regularly collect[] debts ‘owed or

due asserted to be owed or due another,’” and that they acquired the debt while in

default. (Id. ¶ 10.)

                                      2
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 33 of
                                                               of 15
                                                                  15




      With regard to the actual events upon which plaintiff rests his claims, the

Second    Amended         Complaint   recounts   a   series   of   written   and   oral

communications between plaintiff and defendants. 2 Plaintiff first alleges that, on

April 3, 2019, he received a letter stating that Cenlar had acquired the defaulted

loan and that plaintiff should make payments to Cenlar. (Second. Am. Compl. ¶

11.) In an April 25 letter, Cenlar stated that CitiMortgage was the owner/assignee

of the debt and included an address. (Id. ¶ 13.) In a May 14 letter, Cenlar

indicated that “another party originated the loan and that the loan is registered in

MERS” but was “not recorded or assigned in the county of records however it is

reflected in MERS.”         (Id. ¶ 14.)   In an October 24 phone call, a Cenlar

representative told plaintiff that it took over the loan when it was delinquent and

in default. (Id. ¶ 17.)

      On April 1, 2020, plaintiff called Cenlar and requested a forbearance.

(Second Am. Compl. ¶ 27.) On April 13, plaintiff received an email from Cenlar

confirming his enrollment in the forbearance program. (Id. ¶ 28.) On April 21,




      2
       The undersigned only states the alleged facts relevant to claims against
Carrington and, therefore, necessary for the Court to rule on the instant Motion.

                                          3
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 44 of
                                                               of 15
                                                                  15




plaintiff received a letter from Cenlar stating that the debt was sold to Carrington.

(Id. ¶ 29.)

       On May 5, 2020, plaintiff received an initial letter from Carrington stating

that his mortgage was sold to it by Cenlar. (Second Am. Compl. ¶ 36.) The letter

did not correctly state the amount of the debt, the name of the creditor, or any

other verifying information. (Id.) On that day, plaintiff sent Carrington a letter

requesting a validation of the debt and referenced “FDCPA 15 U.S.C. 1692g.”

(Id. ¶ 37.) The letter also stated that Carrington was a furnisher of information

and was required to inform the credit reporting agencies that the debt was in

dispute. (Id.)

       Plaintiff sent two additional letters to Carrington on May 5, 2020. (Second

Am. Compl. ¶ 37.) Those letters referenced “15 U.S.C. §§ 1601-1667j and

U.C.C.-Article §3-501(b)(2)(1).” (Id.) The Second Amended Complaint alleges

that “[p]laintiff sent in a qualified written request to inspect the original note or

any agreements that he had a duty [to] pay [Carrington].” (Id.)

       Plaintiff’s letters to Carrington included the following statement:       “all

communications must be done by US mail only.” (Second Am. Compl. ¶ 37.)

Plaintiff alleges that Carrington has not answered him or validated the debt. (Id.

¶¶ 37-38.) Shortly after sending the letters, plaintiff began to receive letters from

                                       4
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 55 of
                                                               of 15
                                                                  15




Carrington demanding full payment of the debt along with the forbearance

portion agreed to with Cenlar. (Id. ¶ 39, first sentence.)

      On May 18, 2020, plaintiff received another letter from Carrington stating

a transfer of service had occurred. (Second Am. Compl. ¶ 39, second sentence.)3

The letter included the following statement: “This communication is from a debt

collector and it is for the purposes of collecting a debt and any information

obtained will be used for that purpose. This notice is required by the provisions

of the Fair Debt Collections Practices Act.” (Id.)

      The Second Amended Complaint alleges FDCPA and TILA claims against

Carrington in Counts I and IV, respectively. (Second Am. Compl. ¶¶ 40-50, 57-

58.) Count I alleges that Carrington is a debt collector as defined by the FDCPA,

that “debt collection is part of its ordinary business practice,” that it “regularly

collects debts on behalf of others,” and that it “collected this debt as a third party

agency while it was in default.” (Id. ¶ 42.) Plaintiff alleges that Carrington

violated § 1692c(c) by continuing to send harassing letters after receiving his

cease and desist letter and that it knew or should have known that its letters and


      3
         The Second Amended Complaint labels three paragraphs as 39.
Accordingly the Court refers to them as the first, second, and third sentences of
that paragraph number. (See Second Am. Compl. at 11.)

                                        5
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 66 of
                                                               of 15
                                                                  15




phone calls were inconvenient to plaintiff. (Id. ¶ 44.) Plaintiff alleges that

Carrington violated § 1692e(10) by using false and deceptive means to collect or

attempt to collect the debt or to obtain information concerning him. (Id. ¶ 45.)

Likewise, plaintiff contends       that       Carrington   violated §   1692e(8) by

communicating or threating to communicate false credit information, including

failure to communicate that the debt is disputed. (Id. ¶ 46.) Plaintiff contends

that Carrington violated § 1692f by using an unfair or unconscionable means to

collect or attempt to collect the debt and violated § 1692g by failing to validate

the debt. (Id. ¶¶ 47-48.) Finally, plaintiff alleges that Carrington violated §

1692e(11) by failing to disclose in its initial written communication and

subsequent communications that it was a debt collector attempting to collect a

debt and that any information obtained would be used for that purpose, and

violated § 1692f(6) by threatening to unlawfully repossess or disable his property.

(Id. ¶¶ 49-50.)

      Count IV incorporates by reference all of the pleadings’ earlier paragraphs

and simply alleges that “[a] new creditor or assignee must provide notice of its

status pursuant to 15 U.S.C. §1641(g).” (Second Am. Compl. ¶¶ 57-58.) Plaintiff

then quotes subsection (1) of that statute as follows:



                                          6
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 77 of
                                                               of 15
                                                                  15




      In addition to other disclosures required by this subchapter, not later
      than 30 days after the date on which a mortgage loan is sold or
      otherwise transferred or assigned to a third party, the creditor that is
      the new owner or assignee of the debt shall notify the borrower in
      writing of such transfer, including –

       (A) the identity, address, telephone number of the new creditor;

       (B) the date of transfer;

       (C) how to reach an agent or party having authority to act on behalf
          of the new creditor;

       (D) the location of the place where transfer of ownership of the debt
          is recorded; and

       (E) any other relevant information regarding the new creditor.

(Id. ¶ 58.)     Finally, in his Prayer for Relief, plaintiff seeks statutory,

compensatory, and punitive damages. (Id. at 15.)

II.   STANDARD OF REVIEW

      Federal Rule of Civil Procedure 12(b)(6) allows the Court to dismiss a

complaint, or portions thereof, for “failure to state a claim upon which relief can

be granted.” Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss, the

Court must take the allegations of the complaint as true and must construe those

allegations in the light most favorable to the plaintiff. Rivell v. Private Health

Care Sys., Inc., 520 F.3d 1308, 1309 (11th Cir. 2008) (per curiam). Although a

court is required to accept well-pleaded facts as true and make reasonable


                                       7
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 88 of
                                                               of 15
                                                                  15




inferences in favor of the plaintiff, it is not required to accept the plaintiff’s legal

conclusions or unwarranted deductions of fact. Chandler v. Sec’y of Fla. Dep’t of

Transp., 695 F.3d 1194, 1199 (11th Cir. 2012) (per curiam) (citing Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)); Snow v. DirecTV, Inc., 450 F.3d 1314, 1320

(11th Cir. 2006); Aldana v. Del Monte Fresh Produce, N.A., Inc., 416 F.3d 1242,

1248 (11th Cir. 2005) (per curiam).

      A court may dismiss a complaint if it does not plead “enough facts to state

a claim to relief that is plausible on its face.” Chandler, 695 F.3d at 1199

(internal quotation marks and citation omitted).          In Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007), the Supreme Court stated that a complaint

“requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Although factual allegations in a

complaint need not be detailed, those allegations “must be enough to raise a right

to relief above the speculative level on the assumption that all the allegations in

the complaint are true (even if doubtful in fact).” Id. (citations and footnote

omitted).

      Moreover, “[a] claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The mere

                                         8
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 99 of
                                                               of 15
                                                                  15




possibility that the defendant might have acted unlawfully is insufficient to allow

a claim to survive a motion to dismiss. Id. Instead, the well-pleaded allegations

of the complaint must move the claim “across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570. However, the factual allegations in a

complaint can be sufficient to survive a motion to dismiss even though recovery

may be remote or unlikely. Id. at 555-56. As long as the facts alleged create a

reasonable expectation that discovery will reveal evidence of the necessary

elements, the plaintiff’s suit should continue. Id. at 556.

III.   DISCUSSION

       In its Motion to Dismiss, Carrington argues that plaintiff has failed to state

a claim against it under the FDCPA (Count I) and the TILA (Count IV). (See

Def.’s Mot. 5-10.) Plaintiff has responded [47]. Therefore, this Motion is ripe for

resolution and the undersigned addresses each claim in turn below.

       A.    FDCPA Claim (Count I)

       By enacting the FDCPA, Congress sought “‘to eliminate abusive debt

collection practices by debt collectors, to insure that those debt collectors who

refrain from using abusive debt collection practices are not competitively

disadvantaged, and to promote consistent State action to protect consumers

against debt collection abuses.’” Brown v. Budget Rent-A-Car Sys., Inc., 119

                                        9
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 10
                                                            10 of
                                                               of 15
                                                                  15




 F.3d 922, 924 (11th Cir. 1997) (per curiam) (quoting 15 U.S.C. § 1692(e)). To

 establish a claim under the FDCPA, a plaintiff must demonstrate that: (1) he was

 the object of collection activity arising from a consumer debt; (2) the defendant is

 a debt collector as defined by the FDCPA ; and (3) the defendant has engaged in

 an act or omission prohibited by the FDCPA. LeBlanc v. Unifund CCR Partners,

 601 F.3d 1185, 1193 (11th Cir. 2010) (per curiam).

       Carrington argues that plaintiff’s FDCPA claim fails because he did not

 allege any facts to support his conclusory allegations that it is a debt collector as

 defined by the FDCPA. (Def.’s Mot. 5-9.) Carrington also argues that the only

 plausible inference that can be drawn from plaintiff’s allegations is that it sent

 him routine statements of account concerning his mortgage after Cenlar

 transferred the loan servicing rights to Carrington. (Id. at 8.) In his response,

 plaintiff fails to address Carrington’s argument that he did not plead sufficient

 facts to establish that it is subject to the FDCPA. (See generally Pl.’ Resp.)

       The undersigned addressed Count I’s fatal deficiency in an August 26,

 2020 Non-Final Report and Recommendation analyzing Cenlar’s similar

 argument that plaintiff’s FDCPA claim must be dismissed. (See R. & R. of Aug.

 26, 2020 (recommending Cenlar’s Motion to Dismiss be granted as to plaintiff’s

 FDCPA claim).) As previously discussed, plaintiff’s recitation of the FDCPA’s

                                        10
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 11
                                                            11 of
                                                               of 15
                                                                  15




 definition of debt collector is unavailing and cannot salvage his conclusory

 allegations that Carrington is subject to the Act. See Cyrus v. Wells Fargo Bank,

 N.A., No. 1:12-CV-1156-TWT-LTW, 2013 WL 869398, at *4 (N.D. Ga. Feb. 7,

 2013), R. & R. adopted, 2013 WL 870075 (N.D. Ga. Mar. 7, 2013) (“Reciting the

 statutory definition without offering any facts in support is insufficient to

 plausibly allege that [d]efendants meet the definition of debt collectors, such that

 the FDCPA applies to them.”)

       Likewise, plaintiff’s contention that the debt was acquired in default is

 equally insufficient to plausibly establish that Carrington is a debt collector. See

 Davidson v. Capital One Bank (USA), N.A., 797 F.3d 1309, 1316 (11th Cir.

 2015) (“[A] person who does not otherwise meet the requirements of § 1692a(6)

 is not a ‘debt collector’ under the FDCPA, even where the consumer’s debt was

 in default at the time the person acquired it.”). Finally, Carrington’s reference to

 itself as a debt collector in the letters is insufficient to establish that it meets the

 statutory definition set forth in the FDCPA. See Fenello v. Bank of Am., NA,

 577 F. App’x 899, 902 (11th Cir. 2014) (per curiam) (“An entity cannot transform

 itself into a debt collector within the meaning of the FDCPA simply by noting in

 a letter that it may be considered one under the Act.”).



                                          11
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 12
                                                            12 of
                                                               of 15
                                                                  15




       Therefore, without facts to support his allegations that Carrington meets the

 FDCPA’s definition of debt collector, Count I is patently deficient and fails to

 state a claim. Moreover, despite multiple attempts, plaintiff has failed to plead

 facts establishing that the principal purpose of Carrington’s business is debt

 collection; thus, further amendment appears futile. Accordingly, the undersigned

 RECOMMENDS that Count I be dismissed against Carrington as well.

       B.     TILA Claim (Count IV)

       Carrington argues that plaintiff’s TILA claim fails because he alleges that it

 is his mortgage loan servicer, but TILA only imposes a duty on creditors (not loan

 servicers). (Def.’s Mot. 9-10.) Plaintiff responds that Carrington “referred to

 itself as being transferred the servicing rights from Defendant Cenlar” in its April

 21, 2020 letter and argues that it is unclear if Carrington is the servicer or is the

 owner of the debt. (Pl. Resp. 5.) Plaintiff argues that Carrington cannot avoid

 liability under TILA by “transform[ing] itself into a loan servicer, by simply

 noting in a letter that it may be considered one under the Act.” (Id.) Plaintiff

 complains that it is unclear what role Carrington plays in its attempt to collect the

 debt and that Carrington has not provided any facts to support that it is merely a

 loan servicer or that a valid transfer of the loan even took place. (Id. at 5-6.)

 Plaintiff also argues that Carrington failed to respond to his qualified written

                                        12
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 13
                                                            13 of
                                                               of 15
                                                                  15




 request or properly notify plaintiff as to “who they are i.e., ‘their status’” and thus

 is subject to TILA. (Id. at 6.)

       Here, Count IV simply incorporates by reference the earlier paragraphs of

 the Second Amended Complaint and restates § 1641(g) of the TILA.                  (See

 Second Am. Compl. ¶¶ 57-58.) As the Supreme Court explained in Twombly, a

 formulaic recitation of the elements of a claim is insufficient to raise a right to

 relief above the speculative level. See Twombly, 550 U.S. at 555. Moreover,

 plaintiff’s incorporation of the Second Amended Complaint’s earlier paragraphs

 into Count IV is characteristic of an inappropriate shotgun pleading, rather than a

 plausible claim. See Magluta v. Samples, 256 F.3d 1282, 1284 (11th Cir. 2001)

 (per curiam) (identifying complaint as a shotgun pleading where each count

 incorporates by reference the allegations made in previous sections).

       Furthermore, if Carrington is the loan servicer, it cannot be held liable for

 violations of § 1641 unless it “is or was the owner of the obligation.” See 15

 U.S.C. § 1641(f). In an attempt to avoid dismissal of Count IV, plaintiff argues

 that he does not know Carrington’s role with regard to the debt and hypothesizes

 that it could be the owner. (Pl.’s Br. 5-6.) However, the Second Amended

 Complaint pleads no facts to that effect and plaintiff cannot amend a claim via his

 response brief. See Gilmour v. Gates McDonald & Co., 382 F.3d 1312, 1315

                                         13
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 14
                                                            14 of
                                                               of 15
                                                                  15




 (11th Cir. 2004) (per curiam) (plaintiff may not amend complaint through

 argument in opposition brief). Likewise, Count IV contains no factual content.

 Therefore, plaintiff’s TILA claim lacks facial plausibility. See Iqbal, 556 U.S. at

 678 (“A claim has facial plausibility when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for

 the misconduct alleged.”).

       As set forth supra Part II, the mere possibility that the defendant might

 have acted unlawfully is insufficient to allow a claim to survive a motion to

 dismiss. Iqbal, 556 U.S. at 678. Moreover, it does not appear that a fourth

 amendment to his pleading would yield a viable claim against Carrington.

 Accordingly, because plaintiff has failed to state a plausible claim for relief

 against Carrington under the TILA, the undersigned RECOMMENDS that

 Count IV be DISMISSED.

 IV.   CONCLUSION

       For the reasons set forth above, the undersigned RECOMMENDS that

 defendant Carrington’s Motion to Dismiss [44] be GRANTED, that plaintiff’s

 FDCPA claim (Count I) and TILA claim (Count IV) be DISMISSED, and that

 Carrington be dismissed from this case. Furthermore, given that that plaintiff has

 proffered three pleadings and has yet to allege a viable claim against Carrington,

                                        14
Case
Case 1:20-cv-04661-SDG-WEJ
     1:20-cv-01410-MLB-WEJ Document
                           Document 6-1
                                    48 Filed
                                        Filed 11/16/20
                                              12/14/20 Page
                                                       Page 15
                                                            15 of
                                                               of 15
                                                                  15




 the undersigned REPORTS that further amendment appears futile. See Bryant v.

 Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (per curiam) (court need not grant

 leave to amend where amendment would be futile).

       SO RECOMMENDED, this 16th day of November, 2020.



                        __________________________
                        WALTER E. JOHNSON
                        UNITED STATES MAGISTRATE JUDGE




                                      15
